Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
-Claims 1, 4, 7, 10 & 13-20 are allowable because the applicant’s argument is found persuasive and the prior art fails to teach the underlined limitations, which are considered in combination with other limitations, as specified as, in each independent claim as following:
Independent Claim 1. 
An information reporting method, executed by user equipment (UE) comprising a processor, and memory configured to store instructions executable by the processor, the method comprising: 
determining that a secondary cell group (SCG) failure occurs; and 
reporting information related to the SCG failure to a base station, wherein the information related to the SCG failure includes location information of the UE: and 
receiving configuration information sent by the base station, wherein the configuration information comprises whether to report the location information of the UE when the SCG failure occurs; 
wherein the reporting the information related to the SCG failure to the base station comprises: 
reporting the information related to the SCG failure to the base station, in response to determining according to the configuration information that the location information of the UE is reported when the SCG failure occurs, 
wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, 
wherein the method further comprises: 
in response to determining according to the configuration information that the GNSS location information is obtained when the location information of the UE is reported, obtaining the GNSS location information, and adding the GNSS location information into the location information of the UE

Independent Claim 4. 
An information configuration method, executed by a base station comprising a processor, and memory configured to store instructions executable by the processor, the method comprising: 
determining that user equipment (UE) is in a connected state, and configuring a secondary cell group (SCG) for the UE; 
receiving information related to an SCG failure, which is reported by the UE when the SCG failure occurs, wherein the Information related to the SCG failure comprises location information of the UE; 
generating configuration information, wherein the configuration information comprises whether to report the location information of the UE when the SCG failure occurs; and 
sending the configuration information to the UE, 
wherein the information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the location information of the UE is reported when the SCG failure occurs, 
wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, and 
wherein the information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the GNSS location information is acquired when the location information of the UE is reported, the location information of the UE including the GNSS location information.
 
Independent Claim 7. 
An information reporting apparatus, comprising: 
a processor; and 
memory configured to store instructions executable by the processor, wherein the processor is configured to: 
determine that a secondary cell group (SCG) failure occurs; and 
report information related to the SCG failure to a base station, wherein the information related to the SCG failure comprises location information of the UE: and 
receive configuration information sent by the base station, wherein the  configuration information comprises whether to report the location information of the UE when the SCG failure occurs, 
wherein in order to report the Information related to the SCG failure to the base station, the processor is configured to report the information related to the SCG failure to the base station, in response to a determination according to the configuration information that the location information of the UE is reported when the SCG failure occurs, 
wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, and 
wherein the processor is further configured to: 
in response to a determination according to the configuration information that the GNSS location information is obtained when the location information of the UE is reported, obtain the GNSS location information, and add the GNSS location information into the location information of the UE.  

Independent Claim 10. 
 An information configuration apparatus, comprising: 
a processor; and 
memory configured to store instructions executable by the processor, wherein the processor is configured to: 
determine that UE is in a connected state, and configure a secondary cell group (SCG) for the UE; 
receive information related to an SCG failure, which is reported by the UE when the SCG failure occurs, the information related to the SCG failure comprising location information of the UE; 
generate configuration information, the configuration information comprising whether to report the location information of the UE when the SCG failure occurs; and send the configuration information to the UE,  
wherein the information related to the SCG failure is sent by the UE after it is determined, according to the configuration information, that the location information of the UE is reported when the SCG failure occurs, 
wherein the configuration information further comprises whether to obtain global navigation satellite system (GNSS) location information when the location information of the UE is reported, and 
wherein the information related to the SCG failure is sent by the UE after it is determined according to the configuration information that the GNSS location information is acquired when the location information of the UE is reported, the location information of the UE comprising the GNSS location information.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 20140317456 A1) discloses a method and an apparatus for logging a radio resource control (RRC) failure of user equipment (UE) and receiving the log. According to one embodiment of the present invention, a method for logging an RRC failure of UE may comprise the steps of: attempting random access; if the failure of random access is sensed, logging information on the failure; and if the success of random access is sensed, transmitting information on the failure logged before the success to a connected base station. According to one embodiment of the present invention, an apparatus and a method which effectively log a channel state or a connection failure can be provided {Figs.4, 7-8 ,10-12}

Xu (US 11218926 B2) discloses apparatuses, systems, and methods for a wireless device to perform master cell group failure recovery in a dual connectivity cellular communication system. The wireless device may establish a first wireless link to a cellular network via a first cell group. The first cell group may be configured as a master cell group for the wireless device. The wireless device may establish a second wireless link to the cellular network via a second cell group. The second cell group may be configured as a secondary cell group for the wireless device. The wireless device may determine that link failure for the first wireless link has occurred. The wireless device may perform master cell group link failure recovery using the second wireless link based at least in part on the link failure for the first wireless link {Figs. 7, 11-19}.

Fang (US 20220022058 A1) discloses methods, systems, and devices related to related to digital wireless communication, and more specifically, to techniques related to reporting performance information. In one exemplary aspect, a method for wireless communication includes receiving a performance information report from a terminal, wherein the performance information report includes information relating to performance of the network node. The method also includes initiating a performance task based on receiving the performance information report. In another exemplary aspect, a method for wireless communication includes generating a performance information report that includes information relating to performance of a network node. The method also includes transmitting the performance information report to the network node {Figs. 4-12}.

Choi (US 20160227524 A1) discloses a method for transmitting control information by a base station in a communication system using a plurality of serving cells comprises transmitting is provided. The method includes a terminal, an identifier of a second serving cell identifying where control information regarding a first serving cell is transmitted, transmitting, to the terminal, a predetermined value of a carrier identifier used in the second serving cell, and transmitting the control information regarding the first serving cell including the carrier identifier having the predetermined value through the second serving cell {Figs.11-12, 15}.

Xu (US 20220078646 A1) discloses a measuring method in a dual connectivity (DC) operation. The method is applied to a UE in a non-connected state, and comprises: determining DC indication information based on the measurement result; and reporting the DC indication information to a network by means of a request message. The UE in the non-connected state can determine and report the DC indication information based on the measurement result {Figs. 10-14, 17}.

Xu (US 20150098448 A1) discloses a method and apparatus for supporting Radio Link Failure (RLF) reason detection or handover failure reason detection are provided. The method includes detecting the Mobility Robustness Optimization (MRO) problems without RLF reporting in a 3.sup.rd Generation (3G) or a 2.sup.nd Generation (2G) mobile communication system, the impact on a 3G or a 2G mobile communication system is reduced, and then correct self-optimization is performed to improve the performance of the mobile communication system {Figs. 3-8}.

Teyeb (US 11425581 B2) discloses a method for handling a failure in a secondary cell serving the wireless device. The secondary cell and a primary cell serve the wireless device with carrier aggregation (CA) in a wireless communications network. The wireless device determines the failure in the secondary cell. The determination is based on a determination of a radio link control failure. The wireless device initiates sending an indication to a network node. The network node is one of a first network node and a second network node. The indication is based on the determined failure of the secondary cell. A method, performed by the network node is also described. The network node receives the indication and initiates a second procedure {Figs.5-6}.

Takahashi (US 20200022215 A1) discloses a  user equipment is disclosed including a receiver that receives an RRC message related to configuration information of a second radio base station for a split hearer that splits from the second radio base station toward a first radio base station, and a processor that releases resources related to a radio link of the second radio base station based on the RRC message when a radio link failure in the second radio base station is detected {Figs.5, 7-8, 10-14}.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464